Exhibit 10.1

 

EXECUTION VERSION

 

Sanmina Corporation

 

$375,000,000 4.375% Senior Secured Notes due 2019

 

Purchase Agreement

 

May 20, 2014

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated
As Representative of the Initial Purchasers

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036

 

Ladies and Gentlemen:

 

Sanmina Corporation, a corporation organized under the laws of Delaware (the
“Company”), proposes to issue and sell to the several parties named in Schedule
A hereto (the “Initial Purchasers”), for whom Merrill Lynch, Pierce, Fenner &
Smith Incorporated (the “Representative”) is acting as representative,
$375,000,000 aggregate principal amount of its 4.375% Senior Secured Notes due
2019 (the “Notes”).  The Notes will be guaranteed (collectively, the
“Guarantees”) by each of the subsidiary guarantors named in Schedule B hereto
(the “Notes Guarantors”).  The Notes and the Guarantees are collectively
referred to herein as the “Securities.”  The Notes and the Guarantees are to be
issued under an indenture (the “Indenture”) to be dated as of the Closing Date
(as defined in Section 4 hereof), among the Company, the Notes Guarantors and
U.S. Bank National Association, as trustee (the “Trustee”) and as collateral
agent.

 

The Notes will be secured on a second priority basis, subject to Permitted Liens
(as defined in the Indenture), by liens on the assets of the Company and the
Notes Guarantors that have been pledged on a first priority basis as collateral
securing the ABL Credit Facility (defined below) (the “ABL Collateral”) and on a
first priority basis, subject to Permitted Liens, by all the tangible and
intangible assets (including Capital Stock) of the Company and the Notes
Guarantors (the “Notes Collateral” and, together with the ABL Collateral, the
“Collateral”), each as more particularly described in the Disclosure Package and
documented by a security agreement dated as of the Closing Date (the “Security
Agreement”), and other instruments evidencing or creating a security interest
(collectively, with the Intercreditor Agreement referred to below, the “Security
Documents”) in favor of U.S. Bank National Association, as collateral agent (in
such capacity, the “Collateral Agent”), for its benefit and the benefit of the
Trustee and the holders of the Notes.

 

The liens on the Collateral securing the Securities will be subject to an
Intercreditor Agreement, dated as of the Closing Date (the “Intercreditor
Agreement”), by and between the Collateral Agent and Bank of America, N.A., as
agent under the ABL Credit Facility, and acknowledged by the Company and the
Notes Guarantors.

 

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder (the “Act”) in reliance upon
exemptions from the registration requirements of the Act.

 

--------------------------------------------------------------------------------


 

The Company has prepared and delivered to each of the Initial Purchasers copies
of a preliminary offering memorandum, dated May 20, 2014 (the “Preliminary
Memorandum”), and has prepared and delivered to each of the Initial Purchasers
copies of a Pricing Supplement, dated May 20, 2014, in the form attached hereto
as Schedule C (the “Pricing Supplement”), describing the terms of the
Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities.  The Preliminary Memorandum
and the Pricing Supplement are herein referred to as the “Disclosure Package.” 
Promptly after this Agreement is executed and delivered, the Company will
prepare and deliver to each of the Initial Purchasers a final offering
memorandum dated the date hereof (the “Final Memorandum”).

 

All references herein to the terms “Disclosure Package” and “Final Memorandum”
shall be deemed to mean and include all information filed under the Securities
Exchange Act of 1934 (as amended, the “Exchange Act,” which term, as used
herein, includes the rules and regulations of the U.S. Securities and Exchange
Commission (the “Commission”) promulgated thereunder) prior to the Applicable
Time (as defined below) and incorporated by reference in the Disclosure Package
(including the Preliminary Memorandum) or the Final Memorandum (as the case may
be), and all references herein to the terms “amend,” “amendment” or “supplement”
with respect to the Final Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after 5:00 P.M., New York City time, on
May 20, 2014 or such other time as agreed by the Company and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (such date and time, the “Applicable Time”)
and incorporated by reference in the Final Memorandum.

 

1.                                      Representations and Warranties.  The
Company and each Notes Guarantor, jointly and severally, represent and warrant
to, and agree with, each of the Initial Purchasers as of the date hereof that:

 

(a)                                 Neither the Disclosure Package, as of the
Applicable Time, nor the Final Memorandum, as of its date or (as amended or
supplemented in accordance with Section 5(a) and 5(c), as applicable) as of the
Closing Date, contains an untrue statement of a material fact or omits to state
a material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Disclosure Package, the Final Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by the Representative expressly for use in
the Disclosure Package, the Final Memorandum or amendment or supplement thereto,
as the case may be.  The Disclosure Package contains, and the Final Memorandum
will contain, all the information specified in, and meeting the requirements of,
Rule 144A.

 

The Company has not prepared, made, used, authorized, approved or distributed
and will not prepare, make, use, authorize, approve or distribute any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities other than (i) the Disclosure Package, (ii) the Final
Memorandum and (iii) any electronic road show or other written communications
listed on Schedule D.  Each such communication by the Company or its agents and
representatives pursuant to clause (iii) of the preceding sentence (the
“Supplemental Offering Materials”), when taken together with the Disclosure
Package, did not as of the Applicable Time, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from each
such Supplemental Offering Materials made in reliance upon and in conformity
with information furnished to the Company in writing by the Representative
expressly for use in any Supplemental Offering Materials.

 

2

--------------------------------------------------------------------------------


 

The documents incorporated or deemed to be incorporated by reference in the
Disclosure Package and the Final Memorandum at the time they were or hereafter
are filed with the Commission (collectively, the “Incorporated Documents”)
complied and will comply in all material respects with the requirements of the
Exchange Act.  Each such Incorporated Document, when taken together with the
Disclosure Package, did not as of the Applicable Time, and at the Closing Date
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(b)                                 Neither the Company nor any of its
subsidiaries has sustained since the date of the latest audited financial
statements included in the Disclosure Package and the Final Memorandum any loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, that is material to the Company and its
subsidiaries taken as a whole, other than as set forth in the Disclosure Package
and the Final Memorandum; and, since the respective dates as of which
information is given in the Disclosure Package and the Final Memorandum, there
has not been any change in the capital stock or long-term debt of the Company or
any of its subsidiaries or any material adverse change, or any development that
is reasonably likely to result in a material adverse change, in or affecting the
business, business prospects, management, financial position, stockholders’
equity or results of operations of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”), other than as set forth in the Disclosure
Package and the Final Memorandum;

 

(c)                                  The Company and its subsidiaries (i) have
good and valid title to all real property owned by them and (ii) hold all
personal property owned by them, in each case, free and clear of all adverse
claims, liens, encumbrances and defects except such as are described in the
Disclosure Package and the Final Memorandum and the documents entered into in
connection with that certain Amended and Restated Loan, Guaranty and Security
Agreement dated as of March 16, 2012 (as amended by Amendment No. 1, dated as of
July 12, 2012, Amendment No. 2, dated as of November 26, 2012, and Amendment
No. 3, dated as of February 12, 2013) among the Company and certain of the
Company’s subsidiaries party thereto as borrowers, the subsidiaries party
thereto from time to time as guarantors, the financial institutions party
thereto from time to time as lenders, and Bank of America, N.A., as agent for
such lenders (the “ABL Credit Facility”), or otherwise permitted by the
Indenture or such as would not result in a Material Adverse Effect; and any real
property and buildings held under lease by the Company and its subsidiaries that
are material to the Company and its subsidiaries taken as a whole are held by
them under valid, subsisting and enforceable leases with such exceptions as do
not interfere in any material respect with the use made and proposed to be made
of such property and buildings by the Company and its subsidiaries taken as a
whole;

 

(d)                                 The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware, with corporate power and authority to own or lease, as the
case may be, and to operate its properties and conduct its business as described
in the Disclosure Package and the Final Memorandum, and has been duly qualified
as a foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect;

 

3

--------------------------------------------------------------------------------


 

(e)                                  Each subsidiary of the Company has been
duly organized, is validly existing as an entity in good standing under the laws
of the jurisdiction of its organization, has the power and authority (corporate
and other) to own or lease, as the case may be, and to operate its property and
to conduct its business as described in the Disclosure Package and the Final
Memorandum and is duly qualified as a foreign organization for the transaction
of business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.  None of the outstanding
shares of capital stock of any of the Company’s Significant Subsidiaries (as
“Significant Subsidiary” is defined in Rule 1-02 of Regulation S-X promulgated
under the Act) were issued in violation of pre-emptive or other similar rights
of any securityholder of such subsidiary.  Except as otherwise stated in the
Disclosure Package and the Final Memorandum and except for subsidiaries that,
individually or in the aggregate, would not constitute a Significant Subsidiary,
all of the issued shares of capital stock or similar ownership interests of each
subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and (except for directors’ qualifying or similar
shares) are owned of record directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims except for the liens,
encumbrances, equities and claims as described in the Disclosure Package and the
Final Memorandum and the documents entered into in connection with the Credit
Facility or otherwise as permitted by the Indenture;

 

(f)                                   The Company has an authorized
capitalization as set forth in the Final Memorandum, and all of the issued
shares of capital stock of the Company have been duly and validly authorized and
issued and are fully paid and non-assessable;

 

(g)                                  The Securities have been duly authorized by
the Company and each of the Notes Guarantors, as applicable, and, when
authenticated and issued in the manner provided in the Indenture and delivered
against payment of the purchase price provided herein, will constitute valid and
legally binding obligations of the Company and each Notes Guarantor, entitled to
the benefits provided by the Indenture, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles;

 

(h)                                 The Indenture has been duly authorized by
the Company and each Notes Guarantor, and when executed and delivered by the
Company, each Notes Guarantor and the Trustee, will constitute a valid and
legally binding instrument, enforceable in accordance with its terms subject, as
to enforcement, to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles;

 

(i)                                     Each of the Security Documents has been
duly authorized by the Company and/or the applicable Notes Guarantor, as
appropriate, and, when executed and delivered by the Company and/or the
applicable Notes Guarantor, will constitute a legal and binding agreement of the
Company and/or the applicable Notes Guarantor in accordance with its terms
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.  The Security Documents, when executed and delivered
in connection with the sale of the Notes, will create in favor of the Collateral
Agent for the benefit of itself, the Trustee and the holders of the Notes, valid
and enforceable security interests in and liens on the Collateral and, upon the
filing of appropriate Uniform Commercial Code financing statements in United
States jurisdictions as set forth on Schedule E hereto and the taking of the
other actions, in each case as further required and described in the Security
Documents, the security interests in and liens on the rights of the Company or
the applicable Notes Guarantor in such Collateral will be perfected security
interests and liens to the extent the security interests in the Collateral can
be perfected by the filing of such financing statements and the taking of
actions as further required and described in the Security Documents, superior to
and prior to the liens of all third persons other than the liens securing the
ABL Credit Facility and Permitted Liens;

 

4

--------------------------------------------------------------------------------


 

(j)                                    The Securities and the Indenture will
conform in all material respects to the descriptions thereof in the Disclosure
Package and the Final Memorandum;

 

(k)                                 None of the transactions contemplated by
this Agreement (including, without limitation, the use of the proceeds from the
sale of the Securities) will violate or result in a violation of Section 7 of
the Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U, and X of the Board of Governors of the Federal
Reserve System;

 

(l)                                     Prior to the date hereof, neither the
Company, any Notes Guarantor nor any of their affiliates has taken any action
which is designed to or which has constituted or which might have been expected
to cause or result in stabilization or manipulation of the price of any security
of the Company in connection with the offering of the Securities;

 

(m)                             The issue and sale of the Securities and the
compliance by the Company and the Notes Guarantors with all of the provisions of
the Securities, the Indenture, the Security Documents and this Agreement and the
consummation of the transactions herein and therein contemplated will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject except for such conflicts, breaches,
violations or defaults that, individually or in the aggregate, would not result
in a Material Adverse Effect or that are disclosed in the Disclosure Package and
the Final Memorandum; or (ii) result in any violation of (A) the provisions of
the certificate or articles of incorporation, by-laws, limited liability company
operating agreement, partnership agreement or other charter or organizational
documents, as applicable, of the Company or any Notes Guarantor or (B) any
applicable statute or any order, rule or regulation of any court or governmental
agency or body having jurisdiction over the Company or any of its subsidiaries
or any of their properties, except for such violations in (ii)(B) that,
individually or in the aggregate, would not result in a Material Adverse
Effect.  No consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities or the consummation by the
Company and each Notes Guarantor of the transactions contemplated by this
Agreement, the Indenture and the Security Documents, except for such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or blue sky laws in connection with the purchase and
distribution of the Securities by the Initial Purchasers;

 

(n)                                 Neither the Company nor any of its
subsidiaries is in violation of its certificate or articles of incorporation,
by-laws, limited liability company operating agreement, partnership agreement or
other charter or organizational documents, as applicable, or in default in the
performance or observance of any material obligation, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound, except for such defaults as would not, individually
or in the aggregate, result in a Material Adverse Effect or as are disclosed in
the Disclosure Package and the Final Memorandum; and neither the Company nor any
of its subsidiaries is in violation of any applicable statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties, as applicable, except for such violations as would not, individually
or in the aggregate, result in a Material Adverse Effect or as are disclosed in
the Disclosure Package and the Final Memorandum;

 

5

--------------------------------------------------------------------------------


 

(o)                                 The statements set forth in the Disclosure
Package and the Final Memorandum under the caption “Description of the Notes”
with respect to the issuance of Securities pursuant to this Agreement, insofar
as they purport to constitute a summary of the terms of the Securities, under
the caption “Description of Other Indebtedness” with respect to the issuance of
Securities pursuant to this Agreement insofar as they purport to describe the
provisions of the laws and documents referred to therein, are accurate and fair
in all material respects;

 

(p)                                 Although the discussion set forth in the
Disclosure Package and the Final Memorandum under the heading “Certain U.S.
Federal Income Tax Considerations” with respect to the issuance of Securities
pursuant to this Agreement does not purport to discuss all possible United
States federal income tax consequences of the purchase, ownership and
disposition of the Securities, such discussion constitutes, in all material
respects, a fair and accurate summary of the United States federal income tax
consequences of the purchase, ownership and disposition of the Securities, based
upon current United States federal income tax law;

 

(q)                                 Other than as set forth in the Disclosure
Package and the Final Memorandum, there are no legal or governmental proceedings
pending to which the Company or any of its subsidiaries is a party or of which
any property of the Company or any of its subsidiaries is the subject which
would be reasonably expected to, individually or in the aggregate, have a
Material Adverse Effect; and, to the best of the Company’s knowledge, no such
proceedings are threatened by governmental authorities or threatened by others
which would reasonably be expect to, individually or in the aggregate, have a
Material Adverse Effect;

 

(r)                                    The Company is subject to and in
compliance in all material respects with the reporting requirements of
Section 13 or 15(d) of the Exchange Act;

 

(s)                                   Neither the Company nor any Notes
Guarantor is, or after giving effect to the offering and sale of the Securities
and application of the proceeds thereof as described under “Use of Proceeds” in
the Disclosure Package and the Final Memorandum, will be, an “investment
company”, as such term is defined in the United States Investment Company Act of
1940, as amended (the “Investment Company Act”);

 

(t)                                    Neither the Company, any Notes Guarantor
nor any person acting on their behalf has offered or sold the Securities by
means of any general solicitation or general advertising within the meaning of
Rule 502(c) under the Act or, with respect to Securities sold outside the United
States to non-U.S. persons (as defined in Rule 902 under the Act), by means of
any directed selling efforts within the meaning of Rule 902 under the Act and
the Company, any affiliate of the Company and any person acting on its or their
behalf has complied with and will implement the “offering restriction” within
the meaning of such Rule 902; it being understood that the Company and the Notes
Guarantors make no representations or warranties in this clause (s) as to the
sale of the Securities to the Initial Purchasers;

 

(u)                                 Within the six months prior to the date of
this Agreement, neither the Company, any Notes Guarantor nor any other person
acting on their behalf have offered or sold to any person any Securities, or any
securities of the same or a similar class as the Securities, other than
Securities offered or sold to the Initial Purchasers hereunder.  The Company and
the Notes Guarantors will take reasonable precautions designed to ensure that
any offer or sale, direct or indirect, in the United States or to any U.S.
person (as defined in Rule 902 under the Act) of any Securities or

 

6

--------------------------------------------------------------------------------


 

any substantially similar security issued by the Company, within six months
subsequent to the date on which the distribution of the Securities has been
completed (as notified to the Company by Merrill Lynch, Pierce, Fenner & Smith
Incorporated), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Securities in the
United States and to U.S. persons contemplated by this Agreement as transactions
exempt from the registration provisions of the Act;

 

(v)                                 KPMG LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules included or
incorporated by reference in the Disclosure Package and the Final Memorandum, is
an independent registered public accounting firm with respect to the Company
within the meaning of the Act, the Exchange Act and the Public Company
Accounting Oversight Board;

 

(w)                               The consolidated financial statements of the
Company, (including for purposes of this clause (w), any pro forma financial
information) included or incorporated by reference in the Disclosure Package and
the Final Memorandum, together with the related schedules and notes, as well as
those financial statements, schedules and notes of any other entity included
therein (or incorporated by reference), present fairly in all material respects
the financial position of the Company and its consolidated subsidiaries, or such
other entity, as the case may be, at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries, or such other entity, as the case may be, for the
periods specified.  Such financial statements, including any pro forma financial
information included therein, have been prepared in conformity with generally
accepted accounting principles (“GAAP”), as applied in the United States,
applied on a consistent basis throughout the periods involved.  The supporting
schedules, if any, included or incorporated by reference in the Disclosure
Package and the Final Memorandum present fairly in all material respects in
accordance with GAAP the information required to be stated therein.  The
selected financial data and the summary financial information included in any
Preliminary Memorandum and the Final Memorandum present fairly in all material
respects the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included or
incorporated by reference in the Disclosure Package and the Final Memorandum;

 

(x)                                 The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company is in compliance in all
material respects with the currently effective and currently applicable
provisions of the Sarbanes Oxley Act of 2002, as amended, and the rules and
regulations promulgated thereunder, including Section 402 related to loans and
Sections 302 and 906 related to certifications;

 

(y)                                 Except as disclosed in the Disclosure
Package and the Final Memorandum, or in any document incorporated by reference
therein, since the end of the Company’s most recent audited fiscal year, there
has been (i) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting;

 

7

--------------------------------------------------------------------------------


 

(z)                                  This Agreement has been duly authorized,
executed and delivered by the Company and each Notes Guarantor;

 

(aa)                          The Company and its subsidiaries own or possess,
or can acquire on reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and other than as described in the Disclosure
Package and the Final Memorandum, neither the Company nor any of its
subsidiaries has received any notice, in writing or otherwise, of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the
Company or any of its subsidiaries therein, and which infringement or conflict
(if the subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, singly or in the aggregate, would result in a Material Adverse
Effect;

 

(bb)                          The Company and its subsidiaries possess such
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by them except as would not, singly or in the aggregate, have a
Material Adverse Effect.  The Company and its subsidiaries are in compliance
with the terms and conditions of all such Governmental Licenses, except where
the failure so to comply would not, singly or in the aggregate, result in a
Material Adverse Effect.  All of the Governmental Licenses are valid and in full
force and effect, except where the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not, singly or in the aggregate, result in a Material Adverse Effect.  Neither
the Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in a Material Adverse Effect;

 

(cc)                            Except as otherwise stated in the Disclosure
Package and the Final Memorandum or as would not, singly or in the aggregate,
result in a Material Adverse Effect, (i) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, or rule of common law or any judicial or
administrative interpretation thereof including any judicial or administrative
order, consent, decree or judgment, relating to pollution, the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), wildlife or the exposure of any individual to
Hazardous Materials (as defined below), including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products (collectively, “Hazardous Materials”) or to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (ii) there are no pending or, to the Company’s knowledge, threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigations or
proceedings relating to any Environmental Law against the Company or any of its
subsidiaries and (iii) there are no events or circumstances that might
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws;

 

8

--------------------------------------------------------------------------------


 

(dd)                          In the ordinary course of its business, the
Company conducts a periodic review of the effect of Environmental Laws on the
business, operations and properties of the Company and its subsidiaries, in the
course of which it identifies and evaluates associated costs and liabilities
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties).  On the basis of such review,
except as disclosed in the Disclosure Package and the Final Memorandum, the
Company and the Notes Guarantors have reasonably concluded that such associated
costs and liabilities would not, singly or in the aggregate, have a Material
Adverse Effect;

 

(ee)                            The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

 

(ff)                              Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department, the U.S. Department of Commerce, the
U.S. Department of State (collectively, “Sanctions”), nor is the Company or any
of its subsidiaries located, organized or resident in a country or territory
that is the subject of Sanctions. The Company will not, directly or indirectly,
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
person, (i) to fund any activities of or business with any person that, at the
time of such funding, is the subject of Sanctions, or is in Cuba, Iran, Libya,
North Korea, Sudan or in any other country or territory, that, at the time of
such funding, is the subject of Sanctions, or (ii) in any other manner that will
result in a violation by any person (including any person participating in the
offering, whether as underwriter, advisor, investor or otherwise) of Sanctions.

 

(gg)                            Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the FCPA, including, without limitation, making use of the mails or any means
or instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company, its subsidiaries
and, to the knowledge of the Company, its affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures reasonably believed to ensure continued compliance therewith.

 

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

9

--------------------------------------------------------------------------------


 

(hh)                          Any certificate signed by an officer of the
Company delivered to the Initial Purchasers or to counsel for the Initial
Purchasers shall be deemed a representation and warranty by the Company to each
Initial Purchaser as to the matters covered thereby.

 

2.                                      Purchase and Sale.  Subject to the terms
and conditions herein set forth, the Company and the Notes Guarantors agree to
issue and sell to each of the Initial Purchasers, and each of the Initial
Purchasers agrees, severally and not jointly, to purchase from the Company, at a
purchase price of 99.00% of the principal amount thereof, plus accrued interest,
if any, from June 4, 2014 to the Closing Date hereunder, the principal amount of
Securities set forth opposite the name of such Initial Purchaser in Schedule A
hereto.

 

3.                                      Offering by Initial Purchasers.  Upon
the authorization by Merrill Lynch, Pierce, Fenner & Smith Incorporated of the
release of the Securities, the several Initial Purchasers propose to offer the
Securities for sale upon the terms and conditions set forth in this Agreement,
the Disclosure Package and the Final Memorandum and each Initial Purchaser
hereby represents and warrants to, and agrees with the Company and the Notes
Guarantors that:

 

(a)                                 It will offer and sell the Securities only
to: (i) persons who it reasonably believes are “qualified institutional buyers”
within the meaning of Rule 144A under the Act in transactions meeting the
requirements of Rule 144A, or (ii) upon the terms and conditions set forth in
Annex A to this Agreement;

 

(b)                                 It is a “qualified institutional buyer”
within the meaning of Rule 144A under the Act and an institutional “Accredited
Investor” (as defined under Section 501(a)(1)(2)(3) or (7) of the Act) (an
“Institutional Accredited Investor”); and

 

(c)                                  It will not offer or sell the Securities by
any form of general solicitation or general advertising, including but not
limited to the methods described in Rule 502(c) under the Act.

 

4.                                      Delivery and Payment.

 

(a)                                 The Securities to be purchased by each
Initial Purchaser hereunder will be represented by one or more definitive global
Securities in book-entry form which will be deposited by or on behalf of the
Company and the Notes Guarantors with The Depository Trust Company (“DTC”) or
its designated custodian.  The Company will deliver the Securities to Merrill
Lynch, Pierce, Fenner & Smith Incorporated, for the account of each Initial
Purchaser, against payment by or on behalf of such Initial Purchaser of the
purchase price therefore by wire transfer, payable to the order of the Company
in Federal (same day) funds to the account specified by the Company to Merrill
Lynch, Pierce, Fenner & Smith Incorporated, by causing DTC to credit the
Securities to the account of Merrill Lynch, Pierce, Fenner & Smith Incorporated
at DTC.  The Company will cause the certificates representing the Securities to
be made available to Merrill Lynch, Pierce, Fenner & Smith Incorporated for
checking at least twenty-four hours prior to the Closing Date (as defined below)
at the office of DTC or its designated custodian (the “Designated Office”).  The
time and date of such delivery and payment shall be 10:00 a.m., New York City
time, on June 4, 2014 or such other time and date as Merrill Lynch, Pierce,
Fenner & Smith Incorporated and the Company may agree upon in writing.  Such
time and date are herein called the “Closing Date”; and

 

(b)                                 The documents to be delivered at the Closing
Date by or on behalf of the parties hereto pursuant to Section 7 hereof,
including the cross-receipt for the Securities and any additional documents
requested pursuant to Section 7(k) hereof, will be delivered at such time and
date at the offices of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, 650 Page Mill Road, Palo Alto, California

 

10

--------------------------------------------------------------------------------


 

94304 (the “Closing Location”), and the Securities will be delivered at the
Designated Office, all at the Closing Date.  A meeting will be held at the
Closing Location at 12:00 p.m., New York City time, on the New York Business Day
next preceding the Closing Date, or such other time and date as counsel to the
Company and the Representative shall mutually agree, at which meeting the final
drafts of the documents to be delivered pursuant to the preceding sentence will
be available for review by the parties hereto.  For the purposes of this
Section 4, “New York Business Day” shall mean each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which banking institutions in New York
are generally authorized or obligated by law or executive order to close.

 

5.                                      Agreements.  The Company and the Notes
Guarantors agree with each of the Initial Purchasers:

 

(a)                                 To prepare the Final Memorandum in a form
reasonably approved by you; to make no amendment or any supplement to the Final
Memorandum (or, if applicable, to the Preliminary Memorandum or the Pricing
Supplement) prior to the Closing Date which shall be reasonably disapproved by
you promptly after reasonable notice thereof; and to furnish you with copies
thereof;

 

(b)                                 Promptly from time to time to take such
action as you may reasonably request to qualify the Securities for offering and
sale under the securities laws of such jurisdictions as you may request and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of the Securities, provided that in connection therewith the
Company or any Notes Guarantor shall not be required to qualify as a foreign
corporation or to file a general consent to service of process in any
jurisdiction or subject itself to taxation in excess of a nominal dollar amount
in any such jurisdiction where it is not then so subject;

 

(c)                                  To furnish the Initial Purchasers with as
many copies of the Final Memorandum and each amendment or supplement thereto as
reasonably requested by the Initial Purchasers, and any amendment or supplement
containing amendments to the financial statements covered by such report(s), and
additional written and electronic copies thereof in such quantities as you may
from time to time reasonably request, and if, at any time prior to the
expiration of nine months after the date of the Final Memorandum and prior to
the date on which the distribution of the Securities has been completed (of
which the Company shall be notified by Merrill Lynch, Pierce, Fenner & Smith
Incorporated), any event shall have occurred as a result of which the Final
Memorandum as then amended or supplemented would include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they were made
when such Final Memorandum is delivered, not misleading, or, if for any other
reason it shall be necessary during such same period to amend or supplement the
Final Memorandum to comply with applicable law, to notify you and upon your
reasonable request to prepare and furnish without charge to each Initial
Purchaser and to any dealer in securities as many written and electronic copies
as you may from time to time reasonably request of an amended Final Memorandum
or a supplement to the Final Memorandum which will correct such statement or
omission or effect such compliance; and Merrill Lynch, Pierce, Fenner & Smith
Incorporated hereby agrees to promptly notify the Company upon the completion of
the distribution of the Securities;

 

(d)                                 During the period beginning from the date
hereof and continuing until the date 90 days after the date of the Final
Memorandum, not to offer, sell, contract to sell or otherwise dispose of, except
as provided hereunder any debt securities of the Company or any subsidiary that
are substantially similar to the Securities without the prior written consent of
Merrill Lynch, Pierce, Fenner & Smith Incorporated.  The foregoing sentence
shall not apply to (i) the Securities sold hereunder and (ii) the securities
issued in exchange for the Securities in accordance with the Indenture.

 

11

--------------------------------------------------------------------------------


 

(e)                                  At any time when the Company is not subject
to Section 13 or 15(d) of the Exchange Act, for the benefit of holders from time
to time of Securities, to furnish at its expense, upon request, to holders of
Securities and prospective purchasers of securities information satisfying the
requirements of subsection (d)(4)(i) of Rule 144A under the Act to the extent
such securities are “restricted securities” within the meaning of Rule 144 under
the Act;

 

(f)                                   To cause the Securities to be eligible for
clearance and settlement through DTC.

 

(g)                                  During the period of two years hereafter,
the Company will furnish to the Representative at One Bryant Park New York, NY
10036, Attention: High Yield Capital Markets, (i) to the extent not available on
the Commission’s EDGAR filing system, as soon as practicable after the end of
each fiscal year, copies of the Annual Report of the Company containing the
balance sheet of the Company as of the close of such fiscal year and statements
of income, stockholders’ equity and cash flows for the year then ended and the
opinion thereon of the Company’s independent public or certified public
accountants; (ii) to the extent not available on the Commission’s EDGAR filing
system, as soon as practicable after the filing thereof, copies of each proxy
statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current
Report on Form 8-K or other report filed by the Company with the Commission, the
Financial Industry Regulatory Authority, Inc. (“FINRA”) or any securities
exchange; and (iii) to the extent not available on the Commission’s EDGAR filing
system, as soon as available, copies of any publicly available report or
communication of the Company mailed generally to holders of its capital stock,
provided, that, the Company shall not be required to furnish to you information
if, in the opinion of counsel to the Company, the provision of such information
would amount to a violation of Regulation FD under the Act;

 

(h)                                 The Company will not, and will not permit
any of its affiliates (as defined in Rule 144 under the Act) (“Affiliates”) to,
resell any of the Securities which constitute “restricted securities” under
Rule 144 that have been acquired by any of them; and

 

(i)                                     To use the net proceeds received by it
from the sale of the Securities pursuant to this Agreement in the manner
specified in the Disclosure Package and the Final Memorandum under the caption
“Use of Proceeds;” and to not, directly or indirectly, use the proceeds of the
sale of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury.

 

6.                                      Expenses.  The Company and the Notes
Guarantors covenant and agree with the several Initial Purchasers that the
Company and the Notes Guarantors will pay or cause to be paid the following:
(i) the fees, disbursements and expenses of the Company’s counsel and
accountants and the Initial Purchasers’ counsel in connection with the issue of
the Securities and all other expenses in connection with the preparation,
printing and filing of the Preliminary Memorandum, the Pricing Supplement and
the Final Memorandum and any amendments and supplements thereto or any
Supplemental Offering Material and the mailing and delivering of copies thereof
to the Initial Purchasers and dealers; (ii) the cost of printing or producing
any Agreement among Initial Purchasers, this Agreement, the Indenture, the
Security Documents, any blue sky memorandum, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Securities;

 

12

--------------------------------------------------------------------------------


 

(iii) all expenses in connection with the qualification of the Securities for
offering and sale under state securities laws as provided in
Section 5(b) hereof, including the fees and disbursements of counsel for the
Initial Purchasers in connection with such qualification and in connection with
the blue sky memorandum; (iv) any fees charged by securities rating services for
rating the Securities; (v) the cost of preparing the Securities; (vi) the fees
and expenses of the Trustee and any agent of the Trustee and the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities; (vii) half of the cost and expenses relating to any road show
undertaken for the marketing of the offering of the Securities, including,
without limitation, the cost of any aircraft used in connection with the road
show, expenses associated with the use of conference rooms, limousines and the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, and the
travel and lodging expenses incurred on behalf of representatives of the Company
and any Notes Guarantor in connection with such road show, provided, that, such
expenses shall not include any travel or lodging expenses of the Initial
Purchasers or any representative of the Initial Purchasers; and (viii) all other
costs and expenses incident to the performance of its obligations hereunder
which are not otherwise specifically provided for in this Section.  It is
understood, however, that, except as provided in this Section, and Sections 8
and 14 hereof, the Initial Purchasers will pay all of their own costs and
expenses, transfer taxes on resale of any of the Securities by them, and any
advertising expenses connected with any offers they may make.

 

7.                                      Conditions to the Obligations of the
Initial Purchasers.  The obligations of the Initial Purchasers hereunder shall
be subject, in their discretion, to the condition that all representations and
warranties and other statements of the Company and each Notes Guarantor herein
are, at and as of the Closing Date, true and correct, the condition that the
Company and each Notes Guarantor shall have performed all of their respective
obligations hereunder theretofore to be performed, and the following additional
conditions:

 

(a)                                 Cahill Gordon & Reindel LLP, counsel for the
Initial Purchasers, shall have furnished to you such opinion and letter, dated
the Closing Date, in form and substance satisfactory to you; and such counsel
shall have received such papers and information as they may reasonably request
to enable them to pass upon such matters;

 

(b)                                 Wilson Sonsini Goodrich & Rosati,
Professional Corporation, special counsel for the Company and the Notes
Guarantors incorporated in Delaware, shall have furnished to you their written
opinion, dated the Closing Date, in form and substance satisfactory to you, to
the effect set forth in Annex B hereto;

 

(c)                                  Christian & Small LLP, counsel for the
Notes Guarantors incorporated in Alabama, shall have furnished to you their
written opinion, dated the Closing Date, in form and substance satisfactory to
you, to the effect set forth in Annex C hereto;

 

(d)                                 Verrill Dana LLP, counsel for the Notes
Guarantor incorporated in Massachusetts, shall have furnished to you their
written opinion, dated the Closing Date, in form and substance satisfactory to
you, to the effect set forth in Annex C hereto;

 

(e)                                  On the date hereof, the Initial Purchasers
shall have received from KMPG LLP, the independent registered public accounting
firm for the Company, a “comfort letter” dated the date hereof addressed to the
Initial Purchasers, in form and substance satisfactory to the Representative,
covering certain financial information in the Disclosure Package and other
customary matters.  In addition, on the Closing Date, the Initial Purchasers
shall have received from such accountants a “bring-down comfort letter” dated
the Closing Date addressed to the Initial Purchasers, in form and substance
satisfactory to the Representative, in the form of the “comfort letter”
delivered on the date hereof, except that (i) it shall cover certain financial
information in the Final Memorandum and any amendment or supplement thereto and
(ii) procedures shall be brought down to a date no more than 3 days prior to the
Closing Date.

 

13

--------------------------------------------------------------------------------


 

(f)                                   Except as otherwise disclosed in the
Disclosure Package at the Applicable Time, subsequent to the date as of which
information is given in the Disclosure Package, (i) neither the Company nor any
of its subsidiaries shall have sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, that is material to the Company and its subsidiaries taken as a whole
and (ii) there shall not have been any change in the capital stock or long-term
debt of the Company or any of its subsidiaries or any material adverse change,
or any development that is reasonably likely to result in a material adverse
change, in or affecting the business, business prospects, management, financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole the effect of which, in any such case described in
clause (i) or (ii), is in the judgment of the Representative so material and
adverse as to make it impracticable or inadvisable to proceed with the offering
or the delivery of the Securities on the terms and in the manner contemplated in
this Agreement and in the Disclosure Package and the Final Memorandum;

 

(g)                                  On or after the date hereof (i) no
downgrading shall have occurred in the rating accorded the Company’s debt
securities by any “nationally recognized statistical rating organization”, as
that term is defined by the Commission for purposes of Section 3 under the
Exchange Act, and (ii) no such organization shall have publicly announced that
it has under surveillance or review, with possible negative implications, its
rating of any of the Company’s debt securities; provided that, for purposes of
this subsection (e), a “nationally recognized statistical rating organization”
shall be Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and Moody’s Investors Service, Inc.

 

(h)                                 The Representative shall have received a
written certificate executed by the Chairman of the Board, Chief Executive
Officer or President of the Company and the Chief Financial Officer or Chief
Accounting Officer of the Company, dated as of such Closing Date, to the effect
that the signers of such certificate have carefully examined the Disclosure
Package, the Final Memorandum and any amendment or supplement thereto, any
Supplemental Offering Materials and any amendment or supplement thereto and this
Agreement, to the effect set forth in subsections (f) and (g) of this Section 7,
and further to the effect that:

 

(i)                                     for the period from and after the date
of this Agreement and prior to such Closing Date, there has not occurred any
change or development that has caused or is reasonably likely to result in a
Material Adverse Effect;

 

(ii)                                  the representations, warranties and
covenants of the Company set forth in Section 1 of this Agreement are true and
correct on and as of the Closing Date with the same force and effect as though
expressly made on and as of such Closing Date; and

 

(iii)                               the Company has complied with all the
agreements hereunder and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to such Closing Date;

 

(i)                                     Each Notes Guarantor shall have
furnished or caused to be furnished to you on the Closing Date certificates of
officers of the Notes Guarantor satisfactory to you as to the accuracy of the
representations and warranties of the Notes Guarantor herein at and as of such
Closing Date, as to the performance by the Notes Guarantor of, and its
compliance with, all of its obligations hereunder to be performed or complied
with at or prior to such Closing Date, as to the matters set forth in
subsections (f) and (g) of this Section and as to such other matters as you may
reasonably request;

 

14

--------------------------------------------------------------------------------


 

(j)                                    [Reserved];

 

(k)                                 The Securities and the Indenture shall be
executed by the Company or the Notes Guarantors, as the case may be, in
substantially the forms previously delivered to you;

 

(l)                                     The Company and the Notes Guarantors
shall have executed and delivered a perfection certificate dated as of the
Closing Date (the “Perfection Certificate”) in form and substance reasonably
satisfactory to the Initial Purchasers.  Except as otherwise provided for in the
Security Agreement, the Indenture or the other documents entered into, the
Representative and the Collateral Agent shall have received each of the Security
Documents, in form and substance reasonably satisfactory to the Initial
Purchasers, and all other certificates, agreements or instruments reasonably
requested in writing prior to the date hereof that are necessary to perfect the
Collateral Agent’s security interest in all of the Collateral, including but not
limited to, control agreements, stock certificates accompanied by instruments of
transfer and stock powers undated and endorsed in blank, Uniform Commercial Code
financing statements in appropriate form for filing and filings with the United
States Patent and Trademark Office and United States Copyright Office in
appropriate form for filing; each such document executed by the Company and each
other party thereto shall be in full force and effect.  The Representative shall
also have received certified copies of Uniform Commercial Code, tax and judgment
lien searches or equivalent reports or searches, and a copy of searches at the
United States Patent and Trademark Office each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
the Company or any Notes Guarantor as debtor and that are required by the
Perfection Certificates or that the Representative deems necessary or
appropriate and has requested prior to the date hereof, none of which encumber
the Collateral covered or intended to be covered by the Security Documents
(other than Permitted Liens).

 

(m)                             At the Closing Date, the Company and the Notes
Guarantors shall have furnished counsel for the Company, the Notes Guarantors or
the Initial Purchasers, as the case may be, such documents as they reasonably
require for the purpose of enabling them to pass upon the issuance and sale of
the Securities as herein contemplated, or in order to evidence the accuracy of
any of the representations or warranties or fulfillment of any of the conditions
herein contained.

 

8.                                      Indemnification and Contribution.

 

(a)                                 The Company and the Notes Guarantors agree
to indemnify and hold harmless each Initial Purchaser, its directors, officers,
employees, affiliates and agents, and each person, if any, who controls any
Initial Purchaser within the meaning of the Act and the Exchange Act against any
loss, claim, damage, liability or expense, as incurred, to which such Initial
Purchaser or such controlling person may become subject, insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon an untrue statement or
alleged untrue statement of a material fact contained in any Supplemental
Offering Materials, any Preliminary Memorandum or the Final Memorandum (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, and to
reimburse each Initial Purchaser, its officers, directors, employees, agents,
affiliates and each such controlling person for any and all expenses (including
fees and disbursements of counsel chosen by Merrill Lynch, Pierce, Fenner &
Smith Incorporated) as

 

15

--------------------------------------------------------------------------------


 

such expenses are reasonably incurred by such Initial Purchaser or its officers,
directors, employees, agents and affiliates or other such controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with information
furnished in writing to the Company by the Representative expressly for use in
any Supplemental Offering Materials, any Preliminary Memorandum or the Final
Memorandum (or any amendment or supplement thereto).  The indemnity agreement
set forth in this Section 8(a) shall be in addition to any liabilities that the
Company and the Notes Guarantors may otherwise have.

 

(b)                                 Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, the Notes Guarantors
and each of their directors, each of their officers, and each person who
controls the Company or the Notes Guarantors within the meaning of the Act and
the Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company and the Notes Guarantors, or any such director,
officer or controlling person may become subject, insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in any Supplemental Offering Materials,
any Preliminary Memorandum or the Final Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case to the
extent, and only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Supplemental Offering
Materials, any Preliminary Memorandum or the Final Memorandum (or any such
amendment or supplement thereto), in reliance upon and in conformity with
information furnished in writing to the Company by the Representative expressly
for use therein; and to reimburse the Company and the Notes Guarantors, or any
such director, officer or controlling person for any legal and other expense
reasonably incurred by the Company and the Notes Guarantors, or any such
director, officer or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action.  The Company hereby acknowledges that the only
information that the Representative has furnished to the Company expressly for
use in any Supplemental Offering Materials, any Preliminary Memorandum or the
Final Memorandum (or any such amendment or supplement thereto) are the
statements set forth in the fourth paragraph and the third sentence of the sixth
paragraph under the caption “Plan of Distribution” in the Preliminary Memorandum
and the Final Memorandum. The indemnity agreement set forth in this
Section 8(b) shall be in addition to any liabilities that the Initial Purchasers
may otherwise have.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 8 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 8, notify the indemnifying party in
writing of the commencement thereof; but the failure to so notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any liability, if applicable, other than the indemnification
obligation provided in paragraph (a) or (b) above.  In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it elects, jointly
with all other indemnifying parties similarly notified, by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party

 

16

--------------------------------------------------------------------------------


 

shall have reasonably concluded that a conflict may arise between the positions
of the indemnifying party and the indemnified party in conducting the defense of
any such action or that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties.  Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the expenses of more than one separate counsel (other than local counsel),
reasonably approved by the indemnifying party (or by Merrill Lynch, Pierce,
Fenner & Smith Incorporated in the case of Section 8(b)), representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after notice
of commencement of the action, in each of which cases the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party.

 

(d)                                 The indemnifying party under this Section 8
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment.  Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by Section 8(c) hereof, the indemnifying party agrees that it shall
be liable for any settlement of any proceeding effected without its written
consent if (i) such settlement is entered into more than 60 days after receipt
by such indemnifying party of the aforesaid request and (ii) such indemnifying
party shall not have reimbursed the indemnified party in accordance with such
request or disputed in good faith the indemnified party’s entitlement to such
reimbursement prior to such settlement.  No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is a party
and indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent (i) includes an unconditional
release of such indemnified party from all liability on claims that are the
subject matter of such action, suit or proceeding and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

 

9.                                      Contribution.  If the indemnification
provided for in Section 8 is for any reason unavailable to or otherwise
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Notes Guarantors, on the one hand, and the Initial Purchasers, on the other
hand, from the offering of the Securities pursuant to this Agreement or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Notes Guarantors, on the one hand, and the Initial Purchasers, on the other
hand, in connection with the statements or omissions or inaccuracies in the
representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable

 

17

--------------------------------------------------------------------------------


 

considerations.  The relative benefits received by the Company and the Notes
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company and the Notes Guarantors and the total
discount received by the Initial Purchasers as set forth herein bear to the
aggregate initial offering price of the Securities as set forth on such cover. 
The relative fault of the Company and the Notes Guarantors, on the one hand, and
the Initial Purchasers, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact or any
such inaccurate or alleged inaccurate representation or warranty relates to
information supplied by the Company and the Notes Guarantors, on the one hand,
or the Initial Purchasers, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.  The provisions set forth in Section 8(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 9; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 8(c) for purposes of indemnification.

 

The Company, the Notes Guarantors and the Initial Purchasers agree that it would
not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section 9.

 

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities underwritten by it and
distributed to the investors.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Initial Purchasers’ obligations to contribute pursuant
to this Section 9 are several, and not joint, in proportion to their respective
underwriting commitments as set forth opposite their names in Schedule A.  For
purposes of this Section 9, each director, officer, employee, affiliate and
agent of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Act and the Exchange Act shall have the same
rights to contribution as such Initial Purchaser, and each director of the
Company and the Notes Guarantors, each officer of the Company and the Notes
Guarantors and each person, if any, who controls the Company and the Notes
Guarantors within the meaning of the Act and the Exchange Act shall have the
same rights to contribution as the Company and the Notes Guarantors.

 

10.                               Default by One or More of the Several Initial
Purchasers.

 

(a)                                 If any one or more Initial Purchasers shall
default in its obligation to purchase the Securities which it has agreed to
purchase hereunder, you may in your discretion arrange for you or another party
or other parties to purchase such Securities on the terms contained herein.  If
within thirty-six (36) hours after such default by any Initial Purchaser you do
not arrange for the purchase of such Securities, then the Company shall be
entitled to a further period of thirty-six (36) hours within which to procure
another party or other parties satisfactory to you to purchase such Securities
on such terms.  In the event that, within the respective prescribed periods, you
notify the Company that you have so arranged for the purchase of such
Securities, or the Company notifies you that it has so arranged for the purchase
of such

 

18

--------------------------------------------------------------------------------


 

Securities, you or the Company shall have the right to postpone the Closing Date
for a period of not more than seven (7) days, in order to effect whatever
changes may thereby be made necessary in the Pricing Supplement, or in any other
documents or arrangements, and the Company agrees to prepare promptly any
amendments to the Pricing Supplement which in your opinion may thereby be made
necessary.  The term “Initial Purchaser” as used in this Agreement shall include
any person substituted under this Section with like effect as if such person had
originally been a party to this Agreement with respect to such Securities;

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by you and the Company as provided in subsection 10(a) above, the
aggregate principal amount of such Securities which remains unpurchased does not
exceed one-eleventh (1/11th) of the aggregate principal amount of all the
Securities, then the Company shall have the right to require each non-defaulting
Initial Purchaser to purchase the principal amount of Securities which such
Initial Purchaser agreed to purchase hereunder and, in addition, to require each
non-defaulting Initial Purchaser to purchase its pro rata share (based on the
principal amount of Securities which such Initial Purchaser agreed to purchase
hereunder) of the Securities of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; but nothing herein
shall relieve a defaulting Initial Purchaser from liability for its default; and

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by you and the Company as provided in subsection 10(a) above, the
aggregate principal amount of Securities which remains unpurchased exceeds
one-eleventh (1/11th) of the aggregate principal amount of all the Securities,
or if the Company shall not exercise the right described in subsection (b) above
to require non-defaulting Initial Purchasers to purchase Securities of a
defaulting Initial Purchaser or Initial Purchasers, then this Agreement shall
thereupon terminate, without liability on the part of any non-defaulting Initial
Purchaser or the Company, except for the expenses to be borne by the Company and
the Initial Purchasers as provided in Section 6 hereof and the indemnity and
contribution agreements in Sections 8 and 9 hereof; but nothing herein shall
relieve a defaulting Initial Purchaser from liability for its default.

 

11.                               Termination of this Agreement.  Prior to the
Closing Date, this Agreement may be terminated by the Representative by notice
given to the Company if at any time (i) trading or quotation in any of the
Company’s securities shall have been suspended or limited by the Commission or
by the Nasdaq Global Market, Inc., or trading in securities generally on the New
York Stock Exchange or the Nasdaq Global Market, Inc. shall have been suspended
or limited, or minimum or maximum prices shall have been generally established
on any of such stock exchanges by the Commission or FINRA; (ii) a general
banking moratorium shall have been declared by federal or New York authorities
or a material disruption in commercial banking or securities settlement or
clearance services in the United States has occurred; or (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change in United States’ or international
financial or economic conditions, as in the judgment of the Representative is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering or the delivery of the Securities in the manner and on the terms
described in the Disclosure Package or to enforce contracts for the sale of
securities.

 

12.                               No Advisory or Fiduciary Responsibility.  The
Company and each Notes Guarantor acknowledge and agree that: (i) the purchase
and sale of the Securities pursuant to this Agreement, including the
determination of the offering price of the Securities and any related discounts
and commissions, is an arm’s-length commercial transaction between the Company
and the Notes Guarantor, on the one hand, and the several Initial Purchasers, on
the other hand, and the Company and the Notes Guarantor is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of

 

19

--------------------------------------------------------------------------------


 

the transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary of the Company and the Notes Guarantor or
their affiliates, stockholders, creditors or employees or any other party;
(iii) no Initial Purchaser has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Company and the Notes Guarantor with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company or the Notes Guarantor on other matters) and no
Initial Purchaser has any obligation to the Company or the Notes Guarantor with
respect to the offering contemplated hereby except the obligations expressly set
forth in this Agreement; (iv) the several Initial Purchasers and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the Notes Guarantor
and that the several Initial Purchasers have no obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby and the Company
and the Notes Guarantor have consulted their own legal, accounting, regulatory
and tax advisors to the extent it deemed appropriate.  This Agreement supersedes
all prior agreements and understandings (whether written or oral) among the
Company, the Notes Guarantors and the several Initial Purchasers, or any of
them, with respect to the subject matter hereof.  The Company and the Notes
Guarantors hereby waive and release, to the fullest extent permitted by law, any
claims in connection with issue and sale of the Notes that the Company and the
Notes Guarantors may have against the several Initial Purchasers with respect to
any breach or alleged breach of agency or fiduciary duty.

 

13.                               Representations and Indemnities to Survive
Delivery.  The respective indemnities, agreements, representations, warranties
and other statements of the Company and its officers, the Notes Guarantors and
their officers and of the several Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any (A) investigation made by or on behalf of any Initial Purchaser or any of
its affiliates, the officers or employees of any Initial Purchaser, or the
Company, the officers or employees of the Company, or any person controlling the
Company, as the case may be, or (B) acceptance of the Securities and payment for
them hereunder.  The provisions of Sections 8, 9 and 14 hereof shall survive the
termination or cancellation of this Agreement.

 

14.                               Reimbursement of Expenses.  If this Agreement
shall be terminated pursuant to Section 10 hereof, the Company and the Notes
Guarantors shall not then be under any liability to any Initial Purchaser except
as provided in Sections 6, 8 and 9 hereof; but, if for any other reason,
including termination pursuant to Section 11 hereof, the Securities are not
delivered by or on behalf of the Company and the Notes Guarantors as provided
herein, the Company and the Notes Guarantors will reimburse the Initial
Purchasers through you for all out-of-pocket expenses approved in writing by
you, including fees and disbursements of counsel, reasonably incurred by the
Initial Purchasers in making preparations for the purchase, sale and delivery of
the Securities, but the Company and the Notes Guarantors shall then be under no
further liability to any Initial Purchaser except as provided in Sections 6, 8
and 9 hereof.

 

15.                               Notices.  All communications hereunder shall
be in writing and shall be mailed, hand delivered or telecopied and confirmed to
the parties hereto as follows:

 

If to the Representative:

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, NY 10036
Facsimile:  (917) 267-7085
Attention: High Yield Legal Department

 

20

--------------------------------------------------------------------------------


 

and:

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Facsimile: (212) 378-2544

Attention: Corey Wright, Esq.

 

If to the Company or any Notes Guarantor:

 

Sanmina Corporation

2700 North First Street

San Jose, CA 95134

Facsimile: (408) 964-3636

Attention: Chief Financial Officer

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304-1050

Facsimile: (650) 493-6811

Attention: Kathleen D. Rothman, Esq.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

16.                               Successors.  This Agreement will inure to the
benefit of and be binding upon the parties hereto, including any substitute
Initial Purchasers pursuant to Section 10 hereof, and to the benefit of (i) the
Company and the Notes Guarantors, their directors, any person who controls the
Company or any Notes Guarantor within the meaning of the Act and the Exchange
Act and any officer of the Company or any Notes Guarantor, (ii) the Initial
Purchasers, the officers, directors, employees.  affiliates and agents of the
Initial Purchasers, and each person, if any, who controls any Initial Purchaser
within the meaning of the Act and the Exchange Act, and (iii) the respective
successors and assigns of any of the above, all as and to the extent provided in
this Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement.  The term “successors and assigns” shall not include a
purchaser of any of the Securities from any of the several Initial Purchasers
merely because of such purchase.

 

17.                               Partial Unenforceability.  The invalidity or
unenforceability of any Section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other Section, paragraph or
provision hereof.  If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

18.                               Timing.  Time shall be of the essence of this
Agreement.

 

19.                               Patriot Act Notice.  In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Company, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.

 

21

--------------------------------------------------------------------------------


 

20.                               Applicable Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed within the State of New York.

 

21.                               Counterparts.  This Agreement may be executed
by any one or more of the parties hereto in any number of counterparts, each of
which shall be deemed to be an original, but all such respective counterparts
shall together constitute one and the same instrument.

 

22.                               Headings.  The section headings used herein
are for convenience only and shall not affect the construction hereof.

 

23.                               Amendment and Waiver.  This Agreement may not
be amended or modified unless in writing by all of the parties hereto, and no
condition herein (express or implied) may be waived unless waived in writing by
each party whom the condition is meant to benefit.

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company and the Notes Guarantors the enclosed
copies hereof, whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 

 

Very truly yours,

 

 

 

SANMINA CORPORATION

 

 

 

 

 

 

By:

/s/ Robert K. Eulau

 

 

Name:

Robert K. Eulau

 

 

Title:

Chief Financial Officer

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

Notes Guarantors

 

 

 

HADCO CORPORATION

 

HADCO SANTA CLARA, INC.

 

SANMINA-SCI SYSTEMS HOLDINGS, INC.

 

SCI TECHNOLOGY, INC.

 

 

 

 

All by

/s/ Robert K. Eulau

 

 

Name:

Robert K. Eulau

 

 

Title:

Chief Financial Officer

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby confirmed and accepted by the Representative
as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Acting as Representative of the several Initial Purchasers named in the attached
Schedule A.

 

 

 

By Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

 

 

By:

/s/ Douglas M. Ingram

 

 

Douglas M. Ingram

 

 

Managing Director

 

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Purchaser

 

Principal
Amount of Notes
to
be Purchased

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

168,750,000

 

Deutsche Bank Securities Inc.

 

$

131,250,000

 

Goldman, Sachs & Co.

 

$

75,000,000

 

Total

 

$

375,000,000

 

 

Sch. A

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Notes Guarantors

 

Guarantor Incorporated in Alabama

Guarantors Incorporated in Delaware

 

 

SCI Technology, Inc.

Hadco Santa Clara, Inc. (“Hadco”)

Sanmina-SCI Systems Holdings, Inc. (“SSCI Holdings”)

 

 

Guarantor Incorporated in Massachusetts

 

 

 

Hadco Corporation

 

 

Sch. B

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Pricing Supplement

 

Sch. C

--------------------------------------------------------------------------------


 

PRICING SUPPLEMENT

STRICTLY CONFIDENTIAL

 

$375,000,000

 

Sanmina Corporation

 

4.375% Senior Secured Notes due 2019

 

May 20, 2014

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated May 20, 2014.  The information in this
Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum. 
Capitalized terms used but not defined in this Pricing Supplement have the
respective meanings ascribed to them in the Preliminary Offering Memorandum.

 

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act.  The Notes are not transferable except in accordance with the restrictions
described under “Notice to Investors” in the Preliminary Offering Memorandum.

 

Terms Applicable to the 4.375% Senior Secured Notes due 2019

 

Issuer:

 

Sanmina Corporation (the “Company”)

 

 

 

Aggregate Principal Amount:

 

$375,000,000, which represents an increase of $25,000,000 from the amount
reflected in the Preliminary Offering Memorandum. Corresponding changes will be
made wherever applicable in the Preliminary Offering Memorandum.

 

 

 

Title of Securities:

 

4.375% Senior Secured Notes due 2019 (the “Notes”)

 

 

 

Final Maturity Date:

 

June 1, 2019

 

 

 

Offering Price:

 

100.000%, plus accrued interest, if any, from June 4, 2014

 

 

 

Coupon:

 

4.375%

 

 

 

Interest Payment Dates:

 

June 1 and December 1, beginning on December 1, 2014

 

 

 

Record Dates:

 

May 15 and November 15

 

 

 

Optional Redemption:

 

All or any portion of the Notes may be redeemed, at any time, at the option of
the Company, at a redemption price equal to 100% of the principal amount of the
Notes redeemed plus accrued and unpaid interest to, but excluding, the
redemption date (subject to the right of holders of record on the relevant
record date to receive interest due on the relevant interest payment date) plus
a make-whole premium.

 

 

 

 

 

Prior to June 1, 2017, the Company may redeem up to 35% of

 

--------------------------------------------------------------------------------


 

 

 

the aggregate principal amount of the Notes outstanding at a redemption price
equal to 104.375% of the principal amount thereof on the repurchase date,
together with accrued and unpaid interest to such redemption date (subject to
the right of holders of record on the relevant record date to receive interest
due on the relevant interest payment date), with the Capital Stock Sale Proceeds
of one or more public or private sales of Equity Interests of the Company (other
than Disqualified Stock); provided that (1) at least 65% in the aggregate
principal amount of the Notes originally issued remains outstanding immediately
after the occurrence of such redemption and (2) such redemption occurs no later
than the 120th day following such sale of Equity Interests.

 

 

 

Initial Purchasers:

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

Goldman, Sachs & Co.

 

 

Deutsche Bank Securities Inc.

 

 

 

Trade Date:

 

May 20, 2014

 

 

 

Settlement Date:

 

June 4, 2014 (T+10 business days)

 

 

 

Denominations:

 

$2,000 and integral multiples of $1,000 in excess thereof

 

 

 

Distribution:

 

144A and Regulation S without registration rights

 

 

 

CUSIP and ISIN Numbers:

 

144A Notes:

Reg S Notes:

 

 

CUSIP:  801056 AA0

CUSIP:  U79709 AA6

 

 

ISIN:  US801056AA02

ISIN:  USU79709AA66

 

We expect that delivery of the notes will be made against payment therefor on or
about June 4, 2014, which will be the tenth business day following the date of
pricing of the notes (such settlement cycle being herein referred to as
“T+10”).  Under Rule 15c6-1 under the Exchange Act, trades in the secondary
market generally are required to settle in three business days, unless the
parties to any such trade expressly agree otherwise.  Accordingly, purchasers
who wish to trade the notes on the date of pricing or the next succeeding six
business days will be required, by virtue of the fact that the notes initially
will settle T+10, to specify an alternate settlement cycle at the time of any
such trade to prevent a failed settlement.  Purchasers of notes who wish to
trade notes prior to their date of delivery hereunder should consult their own
advisor.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you.  This information does not purport
to be a complete description of these Notes or the offering.  Please refer to
the Preliminary Offering Memorandum for a complete description.

 

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded.  Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Supplemental Offering Materials:

 

Investor Presentation, dated May 20, 2014

 

--------------------------------------------------------------------------------


 

ANNEX A

 

(1)                                 The Securities have not been and will not be
registered under the Act and may not be offered or sold within the United States
or to, or for the account or benefit of, U.S. persons except in accordance with
Regulation S under the Act or pursuant to an exemption from the registration
requirements of the Act.  Each Initial Purchaser represents that it has offered
and sold the Securities, and will offer and sell the Securities (i) as part of
their distribution at any time and (ii) otherwise until 40 days after the later
of the commencement of the offering and the Closing Date, only in accordance
with Rule 903 of Regulation S or Rule 144A under the Act.  Accordingly, each
Initial Purchaser agrees that neither it, its affiliates nor any persons acting
on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and it and they have complied and will
comply with the offering restrictions requirement of Regulation S.  Each Initial
Purchaser agrees that, at or prior to confirmation of sale of Securities (other
than a sale pursuant to Rule 144A), it will have sent to each distributor,
dealer or person receiving a selling concession, fee or other remuneration that
purchases Securities from it during the restricted period a confirmation or
notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act.  Terms used above have the meaning given to them by
Regulation S.”

 

Terms used in this paragraph have the meanings given to them by Regulation S.

 

Each Initial Purchaser further agrees that it has not entered and will not enter
into any contractual arrangement with respect to the distribution or delivery of
the Securities, except with its affiliates (who have agreed to comply with the
terms and conditions set forth in this Annex A) or with the prior written
consent of the Company.

 

(2)                                 Notwithstanding the foregoing, Securities in
registered form may be offered, sold and delivered by the Initial Purchasers in
the United States and to U.S. persons pursuant to Section 3(a)(i) of this
Agreement without delivery of the written statement required by paragraph
(1) above.

 

(3)                                 Each Initial Purchaser further represents
and agrees that (i) it has only communicated or caused to be communicated and
will only communicate or cause to be communicated any invitation or inducement
to engage in investment activity (within the meaning of section 21 of the
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of the Securities in circumstances in which
section 21(1) of the FSMA does not apply to the Company and the Note Guarantors;
and (ii) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom.

 

In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), with
effect from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”),
each Initial Purchaser represents and agrees that it has not made and will not
make an offer of the Securities in that Relevant Member State other than:

 

(a)                                 to any legal entity which is a qualified
investor as defined in the Prospectus Directive;

 

A-1

--------------------------------------------------------------------------------


 

(b)                                 to fewer than 100 or, if the Relevant Member
State has implemented the relevant provision of the 2010 PD Amending Directive,
150, natural or legal persons (other than qualified investors as defined in the
Prospectus Directive), as permitted under the Prospectus Directive, subject to
obtaining the prior consent of the representative[s]; or

 

(c)                                  in any other circumstances falling within
Article 3(2) of the Prospectus Directive,

 

provided that no such offer of Securities shall require the Company or the
Initial Purchasers to publish a prospectus pursuant to Article 3 of the
Prospectus Directive or supplement a prospectus pursuant to Article 16 of the
Prospectus Directive.

 

For the purposes of the above provisions, the expression “an offer to the
public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe the Securities, as the same may be varied in
the Relevant Member State by any measure implementing the Prospectus Directive
in the Relevant Member State and the expression “Prospectus Directive” means
Directive 2003/71/EC (including the 2010 PD Amending Directive, to the extent
implemented in the Relevant Member States) and includes any relevant
implementing measure in the Relevant Member State and the expression “2010 PD
Amending Directive” means Directive 2010/73/EU.

 

A-2

--------------------------------------------------------------------------------


 

ANNEX B

 

Form of Opinion of Counsel for the Company

 

1.                                      Each of the Company, HSC and Holdings is
a corporation duly incorporated and validly existing under the laws of the State
of Delaware and is in good standing under such laws. The Company has the
requisite corporate power to own, lease and operate its properties and conduct
its business as described in the Disclosure Package and the Final Offering
Memorandum.

 

2.                                      The Company is qualified to do business
as a foreign corporation in the State of California.

 

3.                                      The Purchase Agreement has been duly
authorized, executed and delivered by each of the Company, HSC and Holdings.

 

4.                                      The Securities and the Guarantees have
been duly authorized and executed by the Company and HSC and Holdings,
respectively. When the Securities are authenticated in accordance with the
provisions of the Indenture and the Securities and the Guarantees issued and
delivered to the Initial Purchasers against payment of the purchase price
therefor in accordance with the terms of the Purchase Agreement, the Securities
and the Guarantees will constitute valid and binding obligations of the Company
and the Subsidiary Guarantors, as applicable, enforceable against the Company
and the Subsidiary Guarantors in accordance with their terms and will be
entitled to the benefits of the Indenture.

 

5.                                      The Indenture has been duly authorized,
executed and delivered by the Company, HSC and Holdings and constitutes a valid
and binding obligation of the Company and each Subsidiary Guarantor, enforceable
against the Company and each Subsidiary Guarantor in accordance with its terms.

 

6.                                      Each of the Security Agreement, the IP
Security Agreements and the Intercreditor Agreement to which it is a party has
been duly authorized, executed and delivered by the Company, HSC and Holdings. 
Each of the Security Agreement, the IP Security Agreements and the Intercreditor
Agreement constitutes a valid and binding obligation of the Company and each
Subsidiary Guarantor party thereto, enforceable against the Company and each
Subsidiary Guarantor in accordance with its terms.

 

7.                                      The execution and delivery by the
Company, HSC and Holdings of the Transaction Documents, undertaking by the
Company, HSC and Holdings of the covenants set forth in the Transaction
Documents and the issuance of the Securities and the Guarantees do not violate
any provisions of any Certificate of Incorporation or Bylaws.  The execution and
delivery by the Company and the Subsidiary Guarantors of the Transaction
Documents, the undertaking by the Company and the Subsidiary Guarantors of the
covenants set forth in the Transaction Documents and the issuance of the
Securities and the Guarantees do not violate any provision of any U.S. federal
or New York state law, rule or regulation or the DGCL.  The execution and
delivery by the Company and the Subsidiary Guarantors of the Transaction
Documents, the undertaking by the Company and the Subsidiary Guarantors of the
covenants set forth in the Transaction Documents and the issuance of the
Securities and the Guarantees do not violate, or constitute a default under, any
Reviewed Agreement, and do not violate any Reviewed Judgment.

 

--------------------------------------------------------------------------------


 

8.                                      No consent, approval or authorization
of, or designation, declaration or filing with, any U.S. federal, New York or
Delaware (solely with respect to the DGCL) governmental authority on the part of
the Company or any Subsidiary Guarantor is required for valid execution and
delivery by the Company or such Subsidiary of the Transaction Documents to which
it is a party, the undertaking by the Company and the Subsidiary Guarantors of
the covenants set forth in the Transaction Documents or the issuance and sale by
the Company of the Securities pursuant to the Purchase Agreement and the
Indenture, except for (i) such consents, approvals, authorizations,
designations, declarations and filings as have been obtained or made and
(ii) such consents, approvals, authorizations, designations, declarations and
filings as are expressly contemplated by the Transaction Documents.

 

9.                                      The statements set forth in the
Disclosure Package and the Final Offering Memorandum under the caption
“Description of the Notes” insofar as such statements purport to constitute
summaries of the Securities and the Guarantees, fairly summarize in all material
respects the matters referred to therein.

 

10.                               The statements set forth in the Disclosure
Package and the Final Offering Memorandum under the caption “Certain U.S.
Federal Income Tax Considerations,” insofar as such statements purport to
summarize provisions of the United States federal tax laws referred to therein,
fairly summarize such laws in all material respects.

 

11.                               None of the Company, Holdings or HSC is and,
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Disclosure Package and
Final Offering Memorandum, will not be required to register as an “investment
company,” as such term is defined in the Investment Company Act.

 

12.                               No registration of the Securities under the
Securities Act is required for the sale of the Securities by the Company to the
Initial Purchasers pursuant to the Purchase Agreement or for the initial resale
of the Securities by the Initial Purchasers in the manner contemplated by the
Purchase Agreement, the Disclosure Package and the Final Offering Memorandum (it
being understood that no opinion is expressed as to any subsequent resale of the
Securities).

 

13.                               The Security Agreement is sufficient to create
a valid security interest in favor of Collateral Agent for the benefit of the
Secured Parties (as defined in the Security Agreement) in the collateral
described therein to the extent a security interest in such collateral may be
created under Article 9 of the New York Uniform Commercial Code.

 

14.                               If a financing statement in the form of each
UCC-1 Financing Statement is communicated to the Delaware Secretary of State by
an authorized method of communication and an amount equal to the applicable
filing fee is tendered to such filing office, such filing office will have an
obligation to accept such financing statement.  Upon acceptance of a UCC-1
Financing Statement by such filing office, the security interest in favor of the
Collateral Agent for the benefit of the Secured Parties in the collateral
described in both such UCC-1 Financing Statement and the Security Agreement, and
for which perfection under Article 9 of the Delaware Uniform Commercial Code may
occur by the filing of a UCC-1 financing statement with the Delaware Secretary
of State, will be perfected.

 

--------------------------------------------------------------------------------


 

We have participated in conferences with certain officers and other
representatives of the Company, representatives of the Initial Purchasers,
counsel for the Initial Purchasers and representatives of the independent
certified public accountants of the Company at which the contents of the
Disclosure Package, the Final Offering Memorandum and related matters were
reviewed and discussed and, although we are not passing upon and do not assume
any responsibility for the accuracy, completeness or fairness of the Disclosure
Package or the Final Offering Memorandum (except to the extent of our statements
in paragraphs 9 and 10 of our opinion letter separately delivered to you today
pursuant to the Purchase Agreement), and we have made no independent check or
verification thereof, no facts have come to our attention in the course of such
review and discussion that have caused us to believe that:

 

(i)                                     the Disclosure Package, as of [·]
[a.m./p.m.] New York time on May [20], 2014, contained an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or

 

(ii)                                  the Final Offering Memorandum, as of its
date or as of the date hereof, contained or contains an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Form of Opinion of Counsel for the
Notes Guarantors

 

Alabama Counsel

 

1.         SCI Technology has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Alabama. SCI
Technology has all requisite corporate power and authority to conduct its
business as described in the Transaction Documents;

 

2.         SCI Technology has all requisite corporate power and authority (a) to
guarantee the Notes fully and unconditionally and (b) to execute, to deliver,
and to perform its obligations under, the Transaction Documents;

 

3.         Each Transaction Document has been duly authorized, executed and
delivered by SCI Technology, as applicable;

 

4.         SCI Technology’s execution, delivery, and performance of its
obligations under the Transaction Documents, and the consummation of the
transactions contemplated by the Transaction Documents:

 

(a)         will not violate any provision of SCI Technology’s Articles of
Incorporation or by-laws;

 

(b)         will not violate any existing law, governmental rule or regulation
of the State of Alabama; and

 

(c)          except for the UCC-1 financing statement described in paragraph 5
below, do not require any license, permit, authorization, consent or other
approval of, any exemption by, or any registration, recording or filing with any
court, administration agency or other governmental authority of the State of
Alabama.

 

5.         Upon the filing the Financing Statement with the Secretary of State
of the State of Alabama the security interest of the Collateral Agent for the
benefit of the Secured Parties (as defined in the Security Agreement) in the
collateral described in the Financing Statement, for which perfection under
Article 9 of the Alabama Uniform Commercial Code may occur by filing a UCC-1
financing statement with the Alabama Secretary of State, will be perfected.

 

--------------------------------------------------------------------------------


 

Massachusetts Counsel

 

1.              The Guarantor is validly existing as a corporation under the
laws of the Commonwealth of Massachusetts and is in good standing with the
Secretary of the Commonwealth of Massachusetts.

 

2.              The Guarantor has all requisite corporate power and authority to
(a) fully and unconditionally guarantee the Notes and (b) execute and deliver
each of the Transaction Documents to which it is a party and to carry out and
perform its obligations under the terms of each of the Transaction Documents to
which it is a party.

 

3.              The Guarantor has duly authorized, executed and delivered each
of the Transaction Documents to which it is a party.

 

4.              The issue and sale of the Guarantee by the Guarantor, the
execution, delivery and performance by the Guarantor of its obligations under
the Transaction Documents to which it is a party and the consummation of the
transactions contemplated in the Transaction Documents:

 

a.  will not result in any violation of the provisions of the Articles of
Organization or by-laws of the Guarantor;

 

b.  will not violate any applicable law, governmental rule or regulation of the
Commonwealth of Massachusetts as currently in effect and to which the Guarantor
is subject; and

 

c.   do not require the Guarantor to obtain any license, permit, consent,
approval or authorization of, or to make any designation, declaration or filing
with, any governmental authority of the Commonwealth of Massachusetts, except
for the Massachusetts Financing Statement and except as may be required in
connection with the following, as to which we express no opinion (i) with
respect to the offer or sale of securities within Massachusetts, (ii) with
respect to tax laws, and (iii) with respect to antitrust matters.

 

5.              Filing of the Massachusetts Financing Statement with the
Secretary of the Commonwealth of Massachusetts will perfect the security
interest granted under the Security Agreement in any Guarantor property which is
described in the Massachusetts Financing Statement and for which a security
interest may be perfected under the Massachusetts Uniform Commercial Code by the
filing of a UCC-1 financing statement with the Secretary of the Commonwealth of
Massachusetts.

 

--------------------------------------------------------------------------------